In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint and an amended complaint for a writ of mandamus and prohibition. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the complaint for writ of prohibition be, and the same is hereby, dismissed.
IT IS FURTHER ORDERED by the court that an alternative writ of mandamus be, and the same is hereby, granted to the extent that the parties are ordered to comply with the following briefing schedule:
On or before January 29, 1992, parties shall file with the Clerk of this court all evidence which they intend to present; on or before February 5,1992, relators shall file their merit brief(s); on or before February 12, 1992, respondents shall file their merit brief(s); and on or before February 18, 1992, relators shall file any reply brief(s).
Moyer, C.J., Sweeney, Holmes, Douglas, Wright and Resnick, JJ., concur.
H. Brown, J., not participating.